                                         VERIFICATION

State of Louisiana:

Parish of Lafourch:

       Now before me, a Notary Public, for the State and Parish aforesaid, came and appeared



                                            Todd Danos



       Who after being placed under oath, stated that he is a major and citizen of the state and

parish as referenced herein, and an owner for Timmie Danos, Inc.:

       That he is familiar with David Mott and with the facts surrounding his claim for

Disability, Maintenance and Cure;

       That he has read the proposed complaint seeking relief under Declaratory Judgment, and

it is true and correct to the best of his current knowledge, information, and belief.

                                                              /s/ Todd Danos

                                                              ____________________
                                                                    Todd Danos


Sworn to and subscribed to before me, a Notary Public, on this _12 th ____ day of February 2020.


                                                     /s/ Cecily S. Salley
                                                  _______________________________
                                                     Notary Public, State of Louisiana
